Walker, J.
An indictment for swindling, under the law of this State, as defined in Article 2428, need not charge that the offense was committed feloniously or with a felonious intent.
The indictment in this case is good, but we cannot say so much for the evidence. It is apparent that this is another one of those cases where the criminal court has been resorted to for the purpose of gratifying private malice, or forcing the collection of a very small debt.
If grand jurors will prefer such indictments, the courts and district attorneys should take care that in the midst of these frivo- . lous prosecutions they neglect not the weightier matters of the law.
The judgment below is reversed and the cause dismissed.
Reversed and dismissed.